from a judgment of the County Court of Columbia County (Nichols, J.), rendered October 9, 2007, convicting defendant upon his plea of guilty of the crimes of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree.
The facts of this case are fully set forth in our prior decision in which we granted the application of then appellate counsel to be relieved of his assignment and appointed new counsel to represent defendant on this appeal (60 AD3d 1150 [2009]). We must now address whether the sentence imposed by County Court was harsh and excessive. The record discloses that defendant received a sentence of five years in prison upon his conviction of criminal possession of a controlled substance in the third degree and three years in prison upon his conviction of criminal possession of a controlled substance in the fourth degree, to run concurrently, and to be followed by two years of postrelease supervision. This was significantly less than the maximum term that could have been imposed and, notably, the plea agreement did not include a commitment by the court with respect to sentencing. In view of this, and given the quantity of heroin confiscated by the police, we find no abuse of discretion nor the existence of extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Rivera, 24 AD3d 1033, 1034 [2005]).
*1125Cardona, P.J., Spain, Kane, Malone Jr. and Garry, JJ., concur. Ordered that the judgment is affirmed.